DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “mandril” in the claims is an accepted spelling corresponding to “mandrel” (see https://www.thefreedictionary.com/mandril).

Claim Objections
Claim 1 is objected to because “radial bears” on Pg. 9, line 7 and Pg. 9, line 15 should read as “radial bearings”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the base” twice on Pg. 9, line 21. This limitation is indefinite since it is unclear whether “the base” is referring to the rotating base, mandril base, or a different base. For the purpose of examination, “a base” and “the base” recited on Pg. 9, line 7 and twice on Pg. 9, line 21 will be interpreted as “a first base” and “the first base” for clarity and consistency.
A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).

	Claim 1 recites “the other ends of the guide shafts” on Pg. 9, lines 12-13. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “

Claim 1 recites “servo motor A” on Pg. 9, line 5 and Pg. 9, line 18. This limitation is confusing since it is unclear whether the letter “A” is intended to convey significant meaning. Applicant’s specification discloses “servo motor A” corresponds to reference numeral (10) in the drawings (Spec., par 0020). The limitation will be interpreted as “servo motor 

	Claim 1 recites “the mounting rack” on Pg. 10, line 6. The limitation is indefinite since it is unclear whether “the mounting rack” is referring to the mounting rack of the wheel water blowing part, or motor mounting rack previously recited in the claim. The limitation will be interpreted as “the mounting rack of the wheel water blowing part” for clarity.

Claim 1 recites “wherein the mounting seats may be regulated in the sliding chutes” on Pg. 10, line 9. This limitation is indefinite since it is unclear whether the mounting seats are regulated in the sliding chutes, or if this operation is optional. The limitation will be interpreted as “wherein the mounting seats are regulated in the sliding chutes” for clarity.

Claim 5 recites “and the driven gear may drive the rotating shaft” in line 3. This limitation is indefinite since it is unclear whether the driven gear drives the rotating shaft, or if this operation is optional. The limitation will be interpreted as “and the driven gear drives 

Claim 5 recites “the base” in line 2 and line 3. As mentioned above, this limitation is indefinite since it is unclear whether “the base” is referring to the rotating base, mandril base, or a different base. The limitation will be interpreted as “the first base” for clarity and consistency.

Claim 6 recites “the base” on Pg. 10, line 2. As mentioned above, this limitation is indefinite since it is unclear whether “the base” is referring to the rotating base, mandril base, or a different base. The limitation will be interpreted as “the first base” for clarity and consistency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 2 recites “wherein the air cylinder is mounted on the support frame”. However, this limitation is previously recited in claim 1, on Pg. 9, lines 10-11. Thus, claim 2 fails to further limit the subject matter of claim 1 upon which it depends.

Claim 3 recites “wherein the guide shaft bases are mounted on the support frame, and the linear bearings and the guide shafts are sealed inside the guide shaft bases through the hole usable circlips”. However, this limitation is previously recited in claim 1, on Pg. 9, lines 10-12. Thus, claim 3 fails to further limit the subject matter of claim 1 upon which it depends.

Claim 4 recites “wherein the driving belt relates to the power gear and the driven gear”.  However, this limitation is previously recited in claim 1, on Pg. 9, lines 20-21. Thus, claim 4 fails to further limit the subject matter of claim 1 upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weidong (CN203376112, see English translation, hereafter referred to Weidong ‘112) in view of Weidong (CN103557811, see English translation, hereafter referred to as Weidong ‘811).

Regarding claims 1, 2, 3, 4, 5, 6, 7, and 8, Weidong ‘112 teaches water blowing device for a wheel (9) comprising a wheel water blowing part (see for example Fig. 1; see Abstract), the wheel water blowing part is formed by a mounting rack (2), spray nozzles (6), spray nozzle support frames (4), mounting seats (3), and grooves (sliding chutes) (not labeled; para 0008, 0018; see for example Fig. 1); and 
the mounting rack (2) is fixedly arranged on a roller table via connecting plate 1 (para 0016; see for example Fig. 1) and is provided with a series of grooves (sliding chutes) (para 0008, 0018; see for example Fig. 1), the mounting seats (3) are mounted in the grooves (sliding chutes) of the mounting rack (2), and the spray nozzles (6) are mounted on the mounting seats (3) through the spray nozzle support frames (4), wherein the mounting seats (3) are regulated in the grooves (sliding chutes) (para 0007-0009, 0016-0018; see for example Fig. 1). 

As mentioned above, Weidong ‘112 further teaches that the blank wheel (9) and mounting rack (2) is fixedly arranged on a roller table via connecting plate 1 (para 0016, 0018; see Figure for example).
Weidong ‘112 does not explicitly teach either the claimed wheel positioning part, or the mounting rack of the blowing part being fixedly arranged on a roller way rack of the claimed wheel positioning part.
However, Weidong ‘811 teaches a wheel positioning part (see for example Fig. 1), wherein the wheel positioning part is formed by a support frame (1), an air cylinder (2), guide shaft bases (3), linear bearings (4), hole usable circlips (5), guide shafts (6), a lifting shaft (7), a connecting plate (8), a motor mounting rack (9), a servo motor (10), a planetary gear reducer (11), a gear shaft (12), a power gear (13), a roller way rack (14), a conveying roller (15), a floating mandril (16), a spring (18), a limiting screw (19), a mandril base (20), a limiting block (21), a first base (23), a driven gear (24), a driving belt (25), a gland (26), radial bearing (27), spacing rings (28), pressure bearings (29), a rotating shaft (30) and a rotating base (31) (para 0026; see for example Fig. 1); 
the support frame (1) and the roller way rack (14) are fixed on a foundation, and the conveying roller (15) is mounted on the roller way rack (14); 
the air cylinder (2) and the guide shaft bases (3) are fixed on the support frame (1); 
the linear bearings (4) and the guide shafts (6) are sealed inside the guide shaft bases (3) through the guide shaft bases (3) and the hole usable circlips (5); 
ends of the guide shafts (6) are fixed on the connecting plate (8), one end of the lifting shaft (7) is connected with the air cylinder (2), and the other end of the lifting shaft (7) is fixed on the connecting plate (8) (para 0035; see for example Fig. 1); 
the rotating base (31) and the motor mounting rack (9) are mounted on the connecting plate (8), and the radial bearing (27), the pressure bearings (29) and the spacing rings (28) are sealed inside the rotating base (31) through the gland (26) and the rotating base (para 0035; see for example Fig. 1);
the rotating shaft (30) is mounted on the rotating base (31), and the driven gear (24) is mounted on the rotating shaft (30); the servo motor (10) and the planetary gear reducer (11) are mounted on the motor mounting rack (9), the planetary gear reducer (11) is connected with the power gear (13) through the gear shaft (12), and the driving belt (25) is connected with the power gear (13) and the driven gear (24) (para 0035; see for example Fig. 1); 
the first base (23) is fixed on the driven gear (24), the mandril base (20) is mounted on the first base (23), the rotating shaft (30) and the power gear (13) drive the driven gear (24) to rotate through the driving belt (25) (para 0035; see for example Fig. 1); and 
the spring (18) and the floating mandril (16) are sealed inside the mandril base (20) through the limiting block (21), the limiting screw (19) and the mandril base (20) (para 0036; see for example Fig. 1).
Weidong ‘811 further teaches the driven gear (24) is mounted at a top of the rotating shaft (30), the first base (23) is mounted on the driven gear (24), and the driven gear (24) drives the rotating shaft (30) and the first base (23) to rotate (para 0029-0030; see for example Fig. 1);
wherein the mandril base (20) is fixedly arranged on the first base (23), the spring (18) and the floating mandril (16) are sealed inside the mandril base (20) through the limiting block (21) and the limiting screw (19), and the spring (18) is located in the middle of the mandril base (20) (para 0029-0030; see for example Fig. 1);
wherein a chute body is arranged in the middle of the floating mandril (16) and is matched with the limiting screw (19) and the mandril base (20) (para 0030; see for example Fig. 1);
wherein a top of the floating mandril (16) is provided with two conical surfaces (para 0033).
Weidong ‘811 further teaches that the structure of the wheel positioning part (see for example Fig. 1) taught by Weidong 811 provides rotation to a blank wheel 32 (para 0038). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller table of Weidong ‘112 to include the claimed structure, as taught by Weidong ‘811, for the purpose of rotating the blank wheel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717